 142DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSalem Tube,Inc.andPaul EdwardWilliams. Case6-CA-20689August 21, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn November 10, 1988, Administrative LawJudge Arline Pacht issued the attached decision.The General Counsel filed exceptions and a sup-porting brief and the Respondent filed a cross-ex-ception together with a brief in support, and ananswer to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of theadministrativelaw judge is adopted and the complaint is dis-missed.'The General Counsel has excepted to some of the judge's credibilityfindings.The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings.In light of our agreement with the judge's finding thatWilliams wasnot engaged in concerted activity, we find it unnecessary to pass on thejudge's finding,in fn 12 of her decision,that if Williams had engaged inconcerted activity at the meeting his actions would have been protectedunder the ActIn adopting the judge's dismissal of the General Counsel's 8(a)(1) alle-gations,we note Williams'own testimony in which he qualified his ac-tions at the August 13,1989 meeting as being motivated by solely indi-vidual reasonsJulie Stern, Esq.,for the General Counsel.SeamusM. Tuohey,Esq.,MitchellRait,Esq.(Grotta,Glassman& Hoffman),of Roseland,New Jersey, forthe Respondent.John Sparks,Esq. (Bogarty,McEwen & Sparks),of GroveCity,Pennsylvania,for the Charging Party.DECISIONSTATEMENT OF THE CASEARLINEPACHT,Administrative Judge.Upona chargefiledon February 5, 1988, a complaint issued on March31, 1988, alleging that Salem Tube, Inc. (the Respondentor theCompany)violated Section 8(a)(1) and(3) of theNational Labor RelationsAct (the Act) bydischargingPaulWilliams on August 14, 1987,1 because he engagedin union and/or protected concerted activities.The Re-spondent filed a timely answer denying it had violatedthe Act.At the hearing held in Greenville,Pennsylvania, onAugust 11,1988, all parties were afforded full opportuni-ty to participate.On the entire record,2having carefullyobserved the witnesses'demeanor and considered theGeneral Counsel's and Respondent'sbriefs, Imake thefollowingFINDINGS OF FACT1.JURISDICTIONThe Company,a Delaware corporation,with its officeand principal place of business in Greenville,Pennsylva-nia, is engaged in the manufacture and nonretail sale ofstainless tubing products.During the 12-month periodending December 31, 1987, Respondent,in the courseand conduct of its business operations,purchased goodsand materials in excess of $50,000 directly from vendorsand shipped goods and materials valued in excess of$50,000 directly to purchasers located outside the Com-monwealth of Pennsylvania.Accordingly, the Respond-ent admits and I find that the Company is now,and hasbeen at all times material herein,an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESPaulWilliams,employed by Salem Tube from August1983 until his discharge on August 14, 1987,took part ina variety of protected, concerted activities throughoutmuch of his career there.In 1984 and 1985,he served onan in-plant committee which attempted to resolve em-ployee complaints with management.Then,starting inthe summer of 1985,he figured prominently in a unioncampaign. Although Paul Stoyer was the employee whoinitiatedcontactwith the United Auto Workers andfunctioned as the principal union promotor,he relied onWilliams as one of his chief"lieutenants."During thisdrive,Williams discussed the benefits of union represen-tationwith other employees,and distributed authoriza-tion cards, eventually obtaining approximately 40 signa-tures, close to half of the total ultimately collected.Company President Michael Olsher responded to theUAW campaign in several ways: he issued a few lettersto the work force which spelled out the potential pitfallsof union representation,3 and held a series of small groupIAll events took place in 1987 unless otherwise indicated2 Counsel for the General Counsel(the General Counsel)appended toher brief an unopposed motion to correct transcript The motion is grant-ed and received in evidence as G C Exh 11.9 The record contains four letters which Olsher sent to the employeesHowever,Williams testified that Olsher issued a fifth letter in which hethreatened to fire anyone who voted for the Union.Williams did notproduce this letter nor did the General Counsel issue a subpoena for itsproductionConsequently, I conclude that Williams simply invented thisfictitious letter out of whole cloth.Although the Company's letters werestrongly antiunion,Ifind nothing in them that offends Sec 8(c) of theAct. (See G.C Exhs. 2-5 )296 NLRB No. 19 SALEM TUBE, INC.meetings designed to solicit and address employee dissa-tisfactions.Williams participated in several of these meet-ings where, as he testified,he was encouraged to speakhis mind.Thus, he admittedly felt no constraint in tellingOlsher during the course of these meetings,that in theabsence of written rules governing working conditions,the employees needed union representation to protectthem against management's broken promises.Afterthe union election,'and in response to manycomplaints such as Williams'regarding the need for writ-ten procedures,Olsher caused a set of proposed workrules to be drafted and implemented in May 1986. Healso promised the employees that they would have anopportunity to comment upon and help amend the rules(known as the Working Document)within 6 months oftheir publication.Afterthe rules had been in effect for almost a year,Williams reminded Olsher of his promise to afford em-ployees a comment period:he prepared a petition datedMarch 13, which requested that the Company meet withthe employees to review the Working Document. Wil-liams also was responsible for circulating the petitionamong the workers.He obtained 69 signatures in addi-tion to his own,and delivered it to Plant SuperintendentRobert Snyder.Thereafter,by open memo of March 26to the work force,the Company agreed to form a man-agement-employee committee to review the workingdocument and requested volunteers.From the 12 or 13employees who registered interest or were nominated,management chose 8. When one of the employees origi-nally selected for the committee declined to serve, Wil-liams asked to take his place.Without explanation,Snyder and Perry Geeck,vice president of operations,rejected his request.The joint review committee met regularly over aperiod of months and agreed to amend the WorkingDocument in a number of areas. One of the revisions ofthe disciplinary code has a bearing on Williams' dis-charge.The originalWorking Document provided fortwo categories of violations:category 1 included conductof a less serious nature for which a first offense wouldresult in a warning;category 2 violations, those whichwere deemed more serious and included insubordination,could lead to "more severe discipline up to and includingtermination for a first offense."However,another andapparently contradictory section of the Working Docu-ment also provided:"Insubordination will be five daysoff for the first offense,termination for the second of-fense." (See G.C. Exh.6 at 18 to 21.) The joint commit-tee resolved this ambiguity by deleting the section au-thorizing that a warning be given for a first offense. (SeeR. Exh.7 at 25.)However, the parties differ as to whenthisrevised policy took effect.Plant SuperintendentSnyder testified that his notes showed that the joint com-mitteemembers agreed to delete the Working Docu-ment's contradictory language on July 29 and, in accord-ance with the committee'spractice,the revision tookeffect immediately,even though the new rules were notpublished until sometime in September. However, EarlStoyer, a member of the joint committee,could not4 The UAWlost the election by a wide margin.143recallwhen the committee had agreed to the deletion.Moreover,he and Williams both indicated that the em-ployees had no notice that the disciplinary code hadbeen altered prior to publication of the revised rules inSeptember.Williams further testified that some of his fellow work-ers urged him to prepare a second petition to requestthat employee members of the joint committee be electedrather than handpicked by management.Williams did soand again circulated it, gathering a totalof 75signatures,with his name heading the list. Believing he had "stuckhis neck out" enough,Williams asked coworker MarkRhoades to submit this petition to management.Rhoadesagreed and at the outset of a companywide meeting onAugust 13, handed copies of the petition to Olsher andSnyder. According to Rhoades,Olsheragreed to consid-er it.A. The August 13Meeting and Williams' DischargeThe eventsimmediately preceding Williams' dischargeon August14 began at a meetingheld the previous day.The Companyinvited all personnelto the August 13meeting in order to explain the termsof a newinsuranceplan and announce a pay raise.Olsher regarded themeeting asveryimportant:itwas his opportunity to ex-plain that the long-delayed wagehike would not onlyoffsetthe employees contributionto thehealth plan, butalsowould constitute an absolute 3-percent increase.Much planninghad occurred priorto the meeting:insur-ance companyofficialswere present and explanatory ma-terials had been prepared for distributionto the workforce.The meeting was held in a large roomof the plantwhich hadthin steelwalls set on cementblocks.Re-spondent's executives and an insurance company spokes-person sat at the headof theroomjust in front of aseriesof opened windows, facing the more than 100workers who, inthe absenceof otherseating arrange-ments, stood about or leaned against tables and walls.Williams was fortunateto find a catbirdseat;he perchedon a forkliftstationed at the frontrightside of the room,and from this vantage point some 3or 4 feet off theground,could see and be seen, at leastby those in thefront of the room.Olsher addressed the group for approximately 45 min-utes and then turned the meetingover toJean Mackay,the insurance company representative.While she waspreparing some materialsfor aslide presentation,Wil-liamsleft theroom.The parties offer widelydivergentviews bothof Williams'conduct during the meeting andhis mannerof departure.According to Olsherand Snyder,Williamsmade"thumbs-down"gestures and shook his head asif signify-ing dissent somethree orfour timeswhile Olsher wasspeaking.He then tookthe most conspicuous route outof theplant,walking straight across the room infront ofthe company officials, ratherthan taking a longer andless intrusivepatharound the audience.While on hisway out,he allegedlythrew hishands down in a motionwhichseemedto Olsherto signify disgust.Onceoutsidethe plant,he revvedhismotorbikefor some 2to 3 min- 144DECISIONS OF THENATIONALLABOR RELATIONS BOARDutes,creating such a loud noise that he disruptedMackay's presentation.Williams acknowledged that he had little interest inthe Company'shealth insurance program,5but deniedmaking any derogatory gestures while Olsher was speak-ing or that he intended any affront by his departure. Hedid admit that just as he was leaving,he gave onethumbs down signal to a buddy sitting nearby who hadgreeted him with a thumbs up sign.He further explainedthat he had to depart at that time because of parental ob-ligations and had waited until Olsher completed his re-marks.He chose the shortest route out to reach his mo-torbike which he ordinarily parked at that location, onecommonly used by employees for the same purpose. Hestarted the bike and drove off making no more noisethan was customary given the nature of his vehicle. Onlyone of the employees who testified, Gary Schadt, ob-servedWilliams making the gestureswhich Olsher de-scribed.6In Schadt's opinion Williams was signaling tono one in particular,that "he totally disagreed with whatthey had to say." While a few employees saw him leave,no one failed to hear the uproar created when Williamsstarted his bike.Estimates of how much time was lostbecause of Williams' exit varied from 1 to 4 minutes.Olsher reacted swiftly to Williams' departure. Severalemployees noted that as soon as the noise had abated,Olsher whisperedsomethingtoGeeck and started toleave the room. In fact, Olsher testified that he toldGeeck: "as far as I'm concerned,he's [Williams]fired."After the meeting, Olsher instructed Geeck and Snyderto impose the most severe penalty possible under theWorking Document.Olsher explained at the hearing thathe regarded Williams' negative conduct as totally inap-propriate,for the meeting had not been called to airgrievances or debate employment policy.He also pointedout thatWilliams could have wheeled his bike awayfrom the facility before starting it if he had any regardfor the rights of others. Thus, Olsher believed that Wil-liams' dissenting gestures,his conspicuous exit and hisdeafening retreat, were intended to disrupt the meetingand revealed his disdain for him and the Company.The followingday,Williamswas summoned toGeeck's office where Geeck and Snyder advised himthat he was terminated for gross insubordination relatedto the disturbance he had created at the meeting the daybefore. Subsequently,Williams received a letter fromSnyder which recapitulated the grounds for his termina-tion.Specifically,the letter stated that Williamsmade a spectacle of [himself)throughout the meet-ing by making obvious thumbs down hand signalswhen important oral presentationswere beingmade.... You left the meeting by walking directlyin front of the podium in an obvious attempt to fur-5Williams explained that he intended to seek health coverage under hiswife's medical plan6 Schadt,who was seated in the front and center of the room, statedthat he saw Williams both nodding his head in a negative manner andmaking the thumbs down gesture several times Other employees did notobserve Williams making any untoward movements,but this may be be-cause they were standing toward the rear of the crowd and had theirview somewhat obscured.ther disrupt the meeting. You then proceeded tostart and"rev up"the engine on your motorcyclefor several minutes, making it impossible for em-ployees to hear.The letter then advised that pursuant to the WorkingDocument,Williams had the right to request a hearingbefore a panel which would include supervisors, thePlant Superintendent and an impartial plant employee ofhis choosing.Williams decided not to request a hearingbecause the Respondent had reserved the right to vetohis employee representative.Discussion and Concluding FindingsThe General Counsel contends that the Respondentexaggeratedand distortedWilliams'actionsattheAugust 13 meeting,seizing upon them as an excuse todispose of an employee who over a period of years hadengaged aggressively in union and protected, concertedactivities.The Respondent counters that Williams wasterminated for offensive,insubordinate conduct at thatmeeting.Where, as here, unlawfuland legitimate reasonsare offered to explain a discharge,the General Counselbears the burden of proving that the employee was en-gaged in union and/or concerted,protected activity andthat the employer discriminated against him for thatreason.Wright Line,251NLRB 1083 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).Only if the General Counsel succeeds in proving eachelement of a prima facie case, does the burden shift totheRespondent to establish that the discharge wouldhave occurred even in the absence of the protected con-duct. Id.B. The 8(a)(3) AllegationThe record establishes that Williams was a committedand effective union advocate. However, although Re-spondent certainly knew of Williams'union activity, Iam not persuaded that this was the reason for his dis-charge.'When an employee is dismissed close in time to hisunionactivity, the Board often infers that the employeracted with a discriminatory motive and that the assertedreasonfor thedischarge was pretextual.See,e.g., AtlantaBluePrints & Graphics Co.,244 NLRB 634 (1979). Bythe same token,where a significant lapse of time occursbetween the union activity and discharge,an inference ofdiscriminatory motivation may not be arranted.See, e.g.,Irving Tanning Co.,273 NLRB 6 (1984) (5-month hiatusbetween union involvement and discharge);CarolinaPaper Mills,254 NLRB 1071 (1981) (unionactivities 3 to6 months prior to discharge creates no inference of un-lawful reprisal).Here,Williams' termination occurredalmost 18 months after his union activity ceased. Therecord fails to show that any employee (except Williams)°Respondent denies in its brief that company officials were aware thatWilliams was a leading union proponent However, Stoyer testified credi-bly that he frequently discussed union matters and Williams'role in themwith supervisorsMoreover,Olsher acknowledged that Williams boldlyasserted the need for a union during group meetings he conducted duringthe union campaign. SALEM TUBE, INC.filedcharges of discriminatory treatment because ofunion activity. Thus, without other evidence, I find noreason to conclude that Williams'role in the union cam-paign influenced the Respondent to retaliate against him.The General Counsel submits that regardless of thelength of time that elapsed,Respondent's antiunion biaspersevered.To support this assertion,she points to hand-written notes on a March 26 signup sheet which refer toseveral employees listed there as "active in prior organi-zation" or "vocal." (G.C. Exh. 10.) Counsel'sargumentisunconvincing, however, for the only two employeesreferred to in this manner(that is, Stoyer and Rhoades),were among the eight employees the Respondent select-ed for the joint review committee.Moreover,as the Respondent aptly argues,if the Com-pany was simply waiting for an opportune moment tofireWilliams for his union advocacy,an earlier opportu-nity presented itself in June.There is no dispute thatduring that month, Williams drove a towlift through alarge puddle on the shop floor,and as Snyder and Geeckwere passing by, splashed dirty water on Geeck's suitand tie.8Snyder related that rather than apologizing,Williams yelled that the Company could cover the clean-ing costs.Williams recalled the incident but denied thathe intended to douse Geeck or that he made the ruderemark attributed to him.Olsher testified that he was in-censed when he later heard about Williams' behavior,but Geeck assured him that since he was uncertain if theact was intended and he was still quite new athis job, hedid not wish to take any punitive action.This was not the first time that Williams and Snydergave conflicting accounts of past confrontations. In Oc-tober 1985, while Williams was serving as a committee-man charged with presenting employees'grievances, hebegan berating Snyder for operating a crane while em-ployees were laid off. According to Snyder, Williams didnot simply object to his action;rather,with a largenumber of employees looking on,Williams hurled ob-scene epithets at him.Snyder added that shortly afterthis episode,Williams apologized for his intemperate be-havior. Snyder then assured Williams that he would dropthe matter out of concern for his family.He also forth-rightly acknowledged at the instant hearing that he didnot wish to fire a union activist in the midst of an orga-nizing campaign.Williams, on the other hand, deniedthat he had cursed Snyder or that he had apologized tohim. His denials lacked credibility.He could find not onewitness to support his version of this encounter. To thecontrary,three witnesses, who seemed to harbor no ani-mosity towardWilliams, confirmed Snyder's account.One of these witnesses also recalled that Snyder actedwith composure,remaining silent in the face of Williams'tirade.Snyder's restraint on that occasion was consistentwith his demeanor in this trial: he impressed me as amild-mannered,even-tempered and trustworthy witness.Itwas clear that he had been upset and even humiliatedby Williams' profane abuse, not by the fact that he wascriticized for operating the crane. Consequently, I do notfind thatWilliams testified honestly about the 1985 brou-8Williams did not contest the fact that he splashed Geeck but main-tained that it was unintentional.145haha with Snyder.Bearing in mind that he also inventeda letter purportedly issued by the Respondent during theunion campaign,I can only conclude that Williams, notSnyder, dissembled about his behavior in the June water-dousing incidentwithGeeck.9It is not plausible toassume that Respondent's officialswouldwait untilAugust to fireWilliams out of antiunion animus whenthey had a good opportunity to be rid of himin June,closer in time to his unionactivity.Without doubt, the letters which Respondent issued toemployees during the UAW campaign revealed theCompany's desire to defeat the union.But antiunionpropaganda does not necessarily evidence bias toward aparticular individual because of his union activism. Insum, this record provides no basis for concluding thatRespondent was motivated by antiunion animus whenWilliams was discharged 18 months after his union activ-ity ceased.Accordingly,Ido not find that Respondentviolated Section 8(a)(3) of the Act in dismissing theCharging Party.C. The 8(a)(1) AllegationAlternatively, the General Counsel submits that Re-spondent violated Section 8(a)(1) of the Act by firingWilliams for engaging in concerted,protected activity.Specifically,counsel refers to Williams' leadership role inpreparing and circulating two petitions, both of which,in effect,urged that the Respondent grant the employeesa greater voice in regulating their working conditions.Whether a wrongful discharge is alleged under Section8(a)(1) or under Section 8(a)(3), the Government stillmust bear the burden of proof required byWright Line,supra. I do not find that the General Counsel has metthat burden. Although Williams' efforts with regard tothe petitions clearly constituted concerted,protected ac-tivity, the record evidence does not establish that Re-spondent discharged him for that reason.As outlined above, Williams drafted and circulated theMarch petition.Without doubt,he was a bold advocateof the employees'interests and did not hesitate to holdRespondent's hand to thefire.Management surely knewof Williams'role in this regard since he had to pass thepetition around among a large number of employees togather so many signatures.Moreover,he hand deliveredit to Snyder. However, Respondent did not receive thepetitionwith hostility; to the contrary, the Company ap-parently reacted positively. Before the month was out,Respondent had agreed to establish an employee-man-agement review committee and sought volunteers for it.In selecting the participants,management chose several9When Geeck(who was not employed by Respondent at the time ofthe UAWcampaign)toldWilliams at his discharge interview that "wedon't like your kind of employee,"he could well have been referring tothe June water-splashing incident,not to Williams'union advocacy Simi-larly, Snyder could have had his October 1985 encounter and the Juneincidentwith Geeck in mind when he told Stoyer,afterWilliams' dis-charge,that he"did not want the son of a bitch in the shop"Severalemployees testified that they had arguments with Snyder and, yet,unlikeWilliams, were not disciplined for insubordinationHowever,the recordshows that neither man behaved in as egregious a manner as did Wil-liamsTherefore,Ido not regard these two situations as evidence thatWilliams suffered disparate treatment 146DECISIONS OF THENATIONALLABOR RELATIONS BOARDemployees who were known to be prounion or "vocal."Once formed,the joint committee met regularly and ap-parently reached consensus on a number of modificationsto the Working Document.There is no evidence that Respondent was aware ofWilliams' rolewith respect to the second petition.Indeed,his request that Rhoades hand it to managementso that he need not"stick his head out" suggests thatWilliams may have been fairly circumspect in circulatingthe document.So far as this record shows then,Olsherdid not know that Williams was responsible for the peti-tion.Olsher's comment to Rhoades that he would con-sider the petition does not indicate that he received itwith suspicion or ill-will.In other words, I find noreason to infer that Respondent discharged Williams outof displeasure with his protected, concerted activitiesprior to the fateful meeting of August 13.The General Counsel urges that, at the very least, Re-spondent violated Section 8(a)(1) by dischargingWil-liams for conduct at the August 13 meetingwhich,stand-ing alone, constituted concerted,protected activity.Asauthority for this position, counsel citesWhittaker Corp.,289 NLRB 933 (1988). In that case, the company presi-dent held a series of meetings with employees to informthem they would not receive their regular annual wageincrease.At one suchmeeting, in response to an invita-tion for questions,one employee criticized the employ-er's decision and stated that since he had not had thebenefit of consulting the Company's books, he could notconclude that the action was justified. The next day, thatemployee was discharged for insubordination.Disagree-ingwith the administrative law judge, the Board con-cluded that the employee was engaged in concerted ac-tivityand held that the discharge was unlawful. Inreaching this conclusion,the Board first turned toMeyersIndustries, t °where it ruled that:[i]ngeneral,to find an employee's activity to be"concerted,"we shall require that it be engaged inwith or on the authority of other employees, andnot solely by and on behalf of the employee him-self.However, inWhittaker,the Board further commentedthat the "activity of a single employee in enlisting thesupport of his fellow employees for their mutual aid andprotection is as much `concerted activity' as is ordinarygroup activity. . . .Such individual action is concertedas long as it is 'engagedin with the object ofinitiating orinducing...group action... ."' (Citations omitted.) Id.Further, the Board instructed that "the object of induc-ing group action need not be express. . . .Particularly ina group-meeting context, a concerted objective may beinferred from the circumstances." Id.In applying these standards to the circumstancesbefore it in theWhittakercase, the Board found that theemployee's statement was not simply a personal com-plaint,but "implicitly elicited support from his fellow10 268 NLRB 493, 497 (1984); remanded sub nomPr,!! Y.NLRB,755F 2d 941 (D.C. Cir 1985),certdenied474 US.948 (1985). reaffd 281NLRB 882(1986). enfd.sub nomPre!! Y.NLRB,835 F.2d 1481 (D CCir 1987),cert denied128 LRRM 2664 (June 20, 1988)employees against the announced change. . . . This isclearly the initiation of group action...."Id. at 934.Further,the Board regarded as irrelevantthe fact thatthe employee did nothing more to enlist group supportor that his coworkers did not accept the invitation togroup action. Id.Certain parallels exist betweenWhittakerand thepresent case.Here, as in that matter, the employer calleda group meeting;here,Williams'head-nodding andthumbs down gestures could be construed as an expres-sion of dissent."The parallels stop there.In the presentcase,Respondent had assembled the work force for itsown purposes;no one had been invited to pose questionsor express comments.In fact, Respondent had not yetcompleted its presentation.More importantly, the evi-dence fails to prove that Williams was staging a protestor initiating a call to action by his comrades.At most,Respondent,the one employee who saw him,and per-hapsWilliams himself,interpreted his course of conductas a personal comment suggestingto anyone who mayhave been watching that he was disinterested in theCompany's new insurance policy.I cannot find in hisconduct anything that resembles an attempt to mobilizegroup action. SeeOntarioKnife Co. v. NLRB,637 F.2d840 (2d Cir.1980). In light of the circumstances presenthere, I find that unlike the employee inWhittaker Corp.,Williams' actions did not amount to concerted activity.SeeMeyers Industries,supra.' aWithout record support that Williams was engaged inconcerted activity, the General Counsel has not estab-lished a prima facie case and the burden of proof doesnot shift to the Respondent to justify its actions. Thus, itis beyond the scope of this Decision to determine wheth-er the Respondent overreacted to Williams' conduct, in-flicting a punishment which several employees believedfar exceeded the crime. However, it is well settled thatthe Board may not substitute its judgment for that of anemployer in deciding whether a discharge was warrantedas long as the Act was not violated. SeeAcrylic OpticsCorp.,222 NLRB 1105, 1106 (1976). Based on the aboveconsiderations,it follows that the Respondent's dischargeof Williams on August 14 because of his behavior theprevious day does not violate Section 8(a)(1) ofthe Act.Accordingly,Imust recommend that the complaint inthe above-captioned case be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce with the meaning of Section 2(6) and(7) of theAct." I do not credit Williams' assertions that he neither nodded his headin a negative manner nor made thumbs down motions during Olsher'spresentationHis fabrication on other matters described above convincesme that Olsher,Snyder,and Schadt honestly described his conductduring the meeting12 Having concluded that Williams was not engaged in concerted ac-tivity, it is unnecessaryto decide whetherhis conduct was protectedSufficeto say,althoughWilliams'conduct in and after the meeting wasintemperate and insulting,nevertheless,itwould be protected under theAct. SeeContainer Corp. of America,244 NLRB 318(1979). SALEM TUBE, INC.2.The Respondent has not engaged in the unfair laborpractices alleged in the complaint in this proceeding forthe reasons set forth above.On the basis of these findings of fact and conclusionsof law and on the entire record in this proceeding, Iissuethe following recommended"ORDER147It is ordered that the complaint in this proceeding bedismissed in its entirety.19 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec.102.48 of the Board'sRules and Regula-and Order, and all objections thereto shall be deemed waived for all pur-tions,be adopted by the Board and shall become its findings,conclusionsposes